UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6548



ROBERT DUNBAR,

                                             Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
HUMAN RESOURCE SERVICE; DAVIS, Doctor at
Kirkland Reception and Evaluation Center;
NEIVLLE, Kirkland Reception and Evaluation
Center; CORRECTIONAL MEDICAL SERVICES (CMS);
CORRECTIONS OFFICER ADAMS, Officer at Kirkland
Correctional   Institution;   HOWARD   FREEMAN
PATTERSON; PATTERSON, Officer at Kirkland Cor-
rectional Institution; ANTHONY, Officer at
Kirkland Correctional Institution; BARBARA
SKEEN, SCDC Health Resource Service; DOUG
CATOE, Director of SCDC; PALMETTO HEALTH
ALLIANCE, d/b/a Palmetto Richland Memorial
Hospital,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-00-619-2-23AJ)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Robert Dunbar, Appellant Pro Se. James E. Parham, Jr., Irmo, South
Carolina; Charles Elford Carpenter, Jr., Georgia Anna Mitchell, S.
Elizabeth Brosnan, RICHARDSON, PLOWDEN, CARPENTER & ROBINSON,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Dunbar appeals the district court’s order granting

Richland Memorial Hospital’s motion to dismiss and substituting

parties.    We dismiss the appeal for lack of jurisdiction because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).    The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED




                                 2